Citation Nr: 0021394	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
psychoneurosis anxiety reaction as of January 13, 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.  
His claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1994 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
psychoneurosis, anxiety reaction.  

By rating decisions dated September 1997 and October 1998, 
the RO increased the evaluation assigned the veteran's 
service-connected psychiatric disability to 30 percent from 
January 24, 1994 and to 50 percent from January 13, 1998.  As 
a result of these actions, the issues on appeal became 
entitlement to an evaluation in excess of 30 percent for 
psychoneurosis anxiety reaction prior to January 13, 1998, 
and entitlement to an evaluation in excess of 50 percent for 
psychoneurosis anxiety reaction as of January 13, 1998.  The 
Board denied these claims in May 1999.

The veteran appealed the Board's May 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2000, based on a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion), the Court issued an ORDER 
vacating the Board's decision with regard to the issue of 
entitlement to an evaluation in excess of 50 percent for 
psychoneurosis anxiety reaction as of January 13, 1998, 
remanding this issue to the Board for readjudication, and 
dismissing the remaining issue.


REMAND

A preliminary review of the record following action by the 
Court discloses that the veteran has been diagnosed with 
multiple psychiatric disorders, including dysthymic disorder, 
generalized anxiety disorder, and panic disorder.  During his 
most recent VA mental disorders examination, in January 1998, 
the VA examiner attributed numerous objective findings to 
these disorders as well as to paranoid personality disorder.  
Based on these findings, the examiner found the veteran to be 
seriously impaired with social and occupational limitations, 
and assigned him a Global Assessment of Functioning (GAF) 
score of 45.  Inasmuch as the VA examiner did not specify 
which of the objective findings were due solely to the 
veteran's service-connected psychiatric disability, the level 
of impairment caused by this disability, alone, is unclear.  
In light of the foregoing, the Board needs clarification from 
a physician regarding which of the veteran's psychiatric 
symptoms are due solely to his service-connected 
psychoneurosis anxiety reaction and which are due to other 
nonservice connected psychiatric disorders. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his 
service connected psychoneurosis anxiety, 
and to attempt to differentiate the 
symptomatology associated with the 
service connected disability from 
nonservice connected psychiatric 
disorders.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder.  The 
examiner is specifically requested to 
specify what symptomatology is associated 
with the service connected psychoneurosis 
anxiety and what symptomatology is 
associated with nonservice connected 
disorders.  The examiner should assign an 
overall Axis V diagnosis (Global 
Assessment of Functioning Scale score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders and explain 
what the assigned score represents, and 
specify an Axis V diagnosis which is due 
solely to the service connected 
psychoneurosis anxiety.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


